DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 74-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims are indefinite, incomplete and could not be properly understood.
Claims recite an apparatus comprising a treatment head, two connections with valves and a mechanical drive or a pump operable during a pressurized phase of vapor treatment.
The claim further recite an intended use of the apparatus for vapor treatment and its parts. 
However, the claim fails to recite any structure to perform the intended use recite by the claim.
The claims even fail to recite any structure to perform the vapor treatment.

	Claims 81, 83, 88-90 are further indefinite because the term “said water-vapor inlet” in claims 81, 83 and 88 lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 74-79 and 81-93 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruddick (US 3,454,018).

The apparatus comprises a head, valves, lines, inlets, outlets, a pump, a drive, a separator, circuits as claimed.
The apparatus is capable of admitting a vapor.
The apparatus is capable of performing functioning recited by the claims.
See entire document, especially Figures 1-3 and the disclosure at column 1, line 45 - column 5, line 40.
Figures 2 and 3 showing the head and the connections are presented below:

 
    PNG
    media_image1.png
    755
    691
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    765
    559
    media_image2.png
    Greyscale

 
The head (11) is disclosed as sealing against the keg (container 10).
The head comprises an inlet (36, 37).
The head comprises an outlet (38, 40).
The first valve is readable at least on one of the valves (43, 44, 48).
The second valve is readable at least on one of the valves (52, 53, 55).  

The drive is shown at least on Figure 1

    PNG
    media_image3.png
    1065
    791
    media_image3.png
    Greyscale



The closed circuit is disclosed as comprising the head and the referenced bypass line.
The claimed gully is readable at least on the drain/discharge recited by the Ruddick.
For claims 83 and 88 the claimed third and fourth valves are readable at least on valves (50) and (55).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruddick (US 3,454,018) in view of Bull et al (US 3,989,599).
Ruddick, as applied above, teaches the claimed apparatus except for the cyclone.
However, since Ruddick teaches that the apparatus separates recirculation and drainage streams, it would have been obvious to an ordinary artisan at the time the invention was filed to provide cyclone in the apparatus of Ruddick in order to properly separate recirculating and drainage streams in order to use a known device for its known purpose since cyclones are known devices for separation of liquids and gases, as evidenced by Bull et al.

Claims 86 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruddick (US 3,454,018) in view of Knight (US 2,674,249).
This is an alternative rejection assuming that the pump is required by the claims.
Ruddick, as applied above, teaches the claimed apparatus except for a fan and a blower.
However, Kight teaches that it was known to provide a blower or fan in the cleaning apparatuses to facilitate drying.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide blower or fan in the apparatus of Ruddick in order to facilitate drying of the kegs.


Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive.
 	With respect to the rejection of claims under 35 USC 112 (b) the applicants allege that the claims correspond to the requirements of 35 USC 112 because they do not use means-plus-function recitations.
This is not persuasive for the reasons presented above.
Further, it is again noted that the claim recite an intended use but fail to recite any structure to perform the intended use recite by the claim.
It has been held that the "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
The claims recite what the apparatus does, without reciting the structure (what the apparatus is) needed to perform the recited functioning.
Further, the use of functional language in this case fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus is indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). 
When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope are unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) 
Further, without reciting the particular structure that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the 
Further, the instant claims are ambiguous because: (1) there is no a clear cut indication of the scope of the subject matter covered by the claim; (2) the language does not sets forth well-defined boundaries of the invention. It only states a result obtained; and (3) ordinary skill in the art would not know from the claim terms what structure is encompassed by the claim. 

The applicants arguments directed to the rejection over Ruddick have been considered and not found persuasive.


The applicants allege that the drive in Ruddick is not operable during a pressurized phase.
This is not persuasive at least because the claims do not require such.
Independent claims 74 and 93 do not recite the argued limitation with respect to the drive.
The only claim that recites the referenced limitation is claim 76, but this claim depends from claim 74, which recites the drive as an alternative to pump.
Thus, even in claim 74 the argued limitation is a limitation, which merely defines the drive that is not necessarily required by the claim.
Please, note that claim 74 has been amended to recite the drive and the pump as alternatives by substituting “and” to “or”.

The applicants also allege that the pump in Ruddick is not operable during a pressurized phase.
This is not persuasive.
First, the claims are directed to an apparatus, not a method.
The applicants argue intended use of the pump.
This is not persuasive.
The pump in Ruddick is capable of performing the argued intended use.

The applicants allege that Ruddick does not teach a keg fitting.
This is not persuasive because the referenced fitting is not a part of the apparatus.
The head in Ruddick is capable of sealing, since it is disclosed as comprising a sealing ring (27).

The applicants further allege that Ruddick does not teach a pressurized phase.
The applicants allege that in Ruddick the pressure drops to atmospheric as soon as vapor enters the keg and that the keg is never pressurized.
This is not persuasive.
First, it is again noted that the claims are directed to an apparatus, not a method. The applicants argue a method step.
The claims do not even recite any structure to enable argued pressurized phase.


The applicants allege that the head of Ruddick does not comprise valves. 
This is not persuasive. The head of Ruddick comprise numerous valves. See at least Figure 3.

With respect to claim 75 the applicants allege that Ruddick does not teach a bypass as claimed.
In contrast to the applicants allegation Ruddick teaches a bypass with a pump between parts 54 and 50. See at least column 4, lines 11-16. The referenced bypass also connected at least to the valves 52, 55, 51, 48, 43, 44.
The applicants allege that the pump is on a separate line, not in recirculation circuit. This is not correct. Please, see at least column 4, lines 11-16 of Ruddick.

With respect to claim 76 the applicants allege that keg is not moved during a pressurized phase.
This is not persuasive.
It is again noted that this claim depends from claim 74, which recites the drive as an alternative to pump.
Thus, even in claim 74 the argued limitation is a limitation, which merely defines the drive that is not necessarily required by the claim.

With respect to claim 81 the applicants allege the control valve extends between said treatment head inlet and said water-vapor inlet. 
This is not persuasive.
The claim is not limited to require the argued valve.
 The applicants also allege that none of the claims 48, 43, 44 are on the line that between said treatment head inlet and said water-vapor inlet.
This is not persuasive.
At least valve 43 is on the line between a steam inlet 41 and the head.

With respect to claim 82 the applicants alleged that the pump is not connected to the valves. 
This is not persuasive.
The pump is disclosed as connected to pipes 54 and 50, which are connected to the valves.
Thus the pump is connected to the valves.
See at least column 4, lines 11-16.

With respect to claim 83 the applicants allege that Ruddick does not teach a second valve that controls a connection between the head and the gully.
This is not persuasive.
In contrast to the applicants’ allegation at least valve 53 controls connection between the head and the gully 52.

For this claim valve 43 is readable on the first valve, valve 52 is readable on the second valve, valves 55, 51 and 48 are readable on the third and fourth valves.

With respect to claim 84 the applicants allege that there are no valves as claimed in Ruddick.
This is not persuasive.
For this claim valve 43 is readable on the first valve, valve 52 is readable on the second valve, valves 55, 51 and 48 are readable on the valves that connect the first and the second valves.
Alternatively, for this claim valve 48 is readable on the first valve, valve 52 is readable on the second valve, valves 55 and 51 are readable on the valves that connect the first and the second valves.
Alternatively, for this claim valve 43 is readable on the first valve, valve 55 is readable on the second valve, valves 48 and 51 are readable on the valves that connect the first and the second valves.

With respect to claim 85 the applicants allege that there are no valves as claimed in Ruddick.
This is not persuasive.
For this claim valve 43 is readable on the first valve, valve 52 is readable on the second valve, valves 55, 51 and 48 are readable on the valves that connect the first and the second valves.

Alternatively, for this claim valve 43 is readable on the first valve, valve 55 is readable on the second valve, valves 48 and 51 are readable on the valves that connect the first and the second valves.

With respect to claims 86 and 87 the applicants allege that it it would not be obvious to substitute a pump of Ruddick with a fan or a blower.
This is not persuasive.
First, the referenced claims depends from claim 74, which recites the drive as an alternative to pump.
Thus, the argued limitation is a limitation, which merely defines the pump that is not necessarily required by the claim.
Further, the rejection does not suggest to substitute the disclosed by Ruddick pump by a fan or a blower.
The rejection states that Ruddick teaches the claimed apparatus except for a fan and a blower.
The rejection also state that Kight teaches that it was known to provide a blower or fan in the cleaning apparatuses to facilitate drying.
The rejection concludes that it would have been obvious to an ordinary artisan at the time the invention was filed to provide blower or fan in the apparatus of Ruddick in order to facilitate drying of the kegs.

With respect to claims 89 and 90 the applicants allege that Ruddick does not teach the valves as claimed.
This is not persuasive.
For this claim valve 43 is readable on the first valve, valve 52 is readable on the second valve, valves 55, 51 and 48 are readable on the third and fourth valves.
 With respect to these claims the applicants also allege that the Office has not identified the limitation of “transitioning”.
This is not persuasive.
First, the referenced claims are new claims and this is the first time the referenced claims are addressed on the merits.
Further, the Office position is that Since the apparatus of Ruddick comprises all the structural elements recited by the claims it is fully capable of performing the recited intended use/functioning or the invention is not claimed/disclosed in the correspondence with the requirements of 35 USC 112(a).

With respect to claims 91 and 92 the applicants allege that the drive in Ruddick does not rotate or shake the keg.
This is not persuasive.
Whether or not the drive of Ruddick is capable of rotating or shaking the keg, the claims are anticipated by Ruddick.
The applicants’ attention is again directed to the fact that claim 74 recites the drive as an alternative to pump.

 Thus, the argued limitation is a limitation, which merely defines the drive that is not necessarily required by the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to keg treatment apparatuses.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.